UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                         )
JOANNE TAYLOR-COTTEN,                    )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )      No. 16-cv-2036 (KBJ)
                                         )
DISTRICT OF COLUMBIA, et al..,           )
                                         )
             Defendants.                 )
                                         )


                             MEMORANDUM OPINION

      On September 27, 2017, the defendants in this matter filed a motion to dismiss

plaintiff’s amended complaint. (See Mot. to Dismiss, ECF No. 19.) The Local Civil

Rules of this Court provide that “[w]ithin 14 days of the date of service or at such other

time as the court may direct, an opposing party shall serve and file a memorandum of

points and authorities in opposition to the motion [or] the Court may treat the motion as

conceded.” LCvR 7(b). To date, plaintiff’s counsel has neither filed an opposition to

the motion nor requested more time to do so. Therefore, the Court will GRANT the

defendants’ motion as conceded and will DISMISS this action without prejudice.

      A separate Order accompanies this Memorandum Opinion.


DATE: May 9, 2018                        Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge